Citation Nr: 0206658	
Decision Date: 06/21/02    Archive Date: 06/27/02	

DOCKET NO.  96-36 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from February 28, 
1969, through November 24, 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 19, 1995, rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD).  

During the pendency of the appeal as to the PTSD issue, the 
RO, by a rating decision of January 31, 2000, denied service 
connection for skin rashes and for "Agent Orange 
contamination as a result of exposure to herbicides," and 
found that new and material evidence had not been received to 
reopen claims for service connection for a seizure disorder 
and hearing loss.  The veteran did not submit a timely notice 
of disagreement with any of these determinations.  
Consequently, these matters are not before the Board at the 
present time.  


FINDINGS OF FACT

1.  The veteran's active military service included a period 
of duty in Vietnam extending from July 26, 1969 through 
November 24, 1969.  

2.  The veteran's original claim for service connection for 
PTSD was denied by the RO in a rating decision of March 1981; 
the veteran did not appeal this determination following 
notification thereof.

3.  Evidence received since the final March 1981 denial 
includes documents which bear substantially and directly on 
the issue at hand, are neither cumulative nor redundant, and 
are so significant that they must be considered in order for 
the Board to fairly decide the merits of the claim.  

4.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

5.  The veteran has not submitted satisfactory evidence, 
consistent with the circumstances, conditions, or hardships 
of his military service, that stressors for PTSD occurred 
during his period of duty in Vietnam.

6.  The veteran is not shown to have PTSD associated with 
active military service.  


CONCLUSIONS OF LAW

1.  Evidence received since the prior final disallowance of 
service connection for PTSD is new and material and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 5103A, 5107, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.304(f) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background -- Military Service.  

The veteran's original service separation document, DD Form 
214, indicates that his decorations and medals in service 
consisted of the National Defense Service Medal and the 
Vietnam Service Medal.  A DD Form 215, Correction to DD Form 
214, issued in September 1998, revised the DD-214 to delete 
the Vietnam Service Medal and add the Vietnam Service Medal 
with two Bronze Service Stars, the Republic of Vietnam 
Gallantry Cross with Palm Unit Citation Badge, the Republic 
of Vietnam Civil Actions Honor Medal, the First Class Unit 
Citation Badge, and the Marksman Qualification Badge with 
Rifle Bar, and identified the dates of the veteran's service 
in Vietnam as extending from July 26, 1969, to November 24, 
1969.  

Additional service personnel records received from the 
veteran's congressman in May 2000 show the veteran's foreign 
service, in Vietnam, as extending from July 26, 1969, through 
July 25, 1970.  Elsewhere on the form, under "Appointments 
and Reductions," the veteran was shown to have been promoted 
from Private E-1 to Private E-2 on June 28, 1969, and to 
Private First Class E-3 on July 26, 1969.  Under the record 
of assignments, it was shown that the veteran began his basic 
combat training on March 7, 1969, that he began advanced 
individual training on May 5, 1969, that he was in casual 
status from July 3, 1969, and that he began duty as a 
rifleman with Company A, 2nd Battalion, 502nd Infantry, on 
August 12, 1969.

Service medical records show that the veteran's psychiatric 
status was reported as normal on examination for enlistment 
in February 1969.  In August 1969, the veteran was referred 
for psychiatric evaluation because of extreme nervousness 
provisionally diagnosed as anxiety reaction.  On psychiatric 
evaluation it was reported that he had been markedly anxious 
since arriving in Vietnam and that the anxiety was becoming 
increasingly severe.  He complained of marked anxiety, 
insomnia and an inability to concentrate.  On mental status 
examination the veteran was markedly anxious.  His speech was 
coherent but at times irrelevant.  His affect was 
constricted.  He denied hallucinations and paranoid ideation 
and gave a history of ideas of influence.  There was no 
evidence of psychosis or neurosis.  The diagnosis was 
emotionally unstable personality.  An underlying thought 
disorder was identified as a predisposing factor.  Impairment 
for further military duty was considered moderate to marked.  
The examiner expressed the opinion that the veteran was a 
rather unstable individual who would probably decompensate 
under stress and recommended that he be administratively 
separated from service.  

On an examination for separation performed later in August 
1969, the veteran filled out a Report of Medical History in 
which he reported having been hospitalized before service at 
the Ypsilanti State Hospital in Ypsilanti, Michigan, for his 
nerves.  

Additional personnel records received from a Member of 
Congress in October 2000 included various reports and orders 
associated with the veteran's processing for discharge on the 
basis of unsuitability.  An August 1969 memorandum from the 
commander of the veteran's company to the commanding officer 
of the battalion indicated that the veteran had been 
medically diagnosed as an emotionally unstable person with 
severe anxiety and nervous condition considered to be a 
character and behavior disorder within the meaning of Army 
regulations.  He had had four recent counseling sessions.  It 
was reported that he had been assigned to Company A on August 
8, 1969, and had been in the unit since then.  He had 
requested to go on sick call the second day in the company 
and had been immediately referred to the division 
psychiatrist for examination.  On the basis of the report of 
that examination, a recommendation for separation had been 
initiated.  The veteran was so advised in September 1969 and 
had waived various procedural rights under Army regulations, 
such as consideration of the case by a board of officers, a 
personal appearance before a board of officers, submission of 
statements, and representation by counsel.  The order of 
discharge for unsuitability was issued on November 21, 1969, 
and the veteran was notified in writing of the action three 
days later.  A copy of the letter was signed by the veteran.

In response to requests by the RO for further information 
concerning the circumstances of the veteran's military 
service, the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) furnished extracts of histories submitted 
by the 2nd Battalion, 502nd Infantry, of the 101st Airborne 
Division of the Army for 1969 and 1970 documenting the unit's 
mission, locations, and significant combat activities, 
together with a report summarizing the contents of the 
histories.  

The histories documented fire fights during the period of the 
veteran's Vietnam tour and provided a list of casualties 
suffered by Company A.  According to the organization 
summary, the 2nd Battalion (Airmobile), 502nd Infantry, was 
one of three maneuver infantry battalions with the 1st 
Brigade, 101st Airborne Division (Airmobile).  In Operation 
Campbell Streamer in Phu Loc District, on July 27, the 
battalion began phase II of the operation.  On August 3, the 
battalion had light contacts with the enemy.  Several enemy 
dead, a small cache and many bunkers were found.  On 
August 11, 1969, the battalion was extracted to Camp Eagle.  
In Operation Cumberland Thunder in Thua Thien Province, on 
August 18, the unit was moved into the area of operation and 
on August 20, Company A engaged two enemy soldiers and found 
two blood trails which were followed with negative results.  
On August 22, one platoon of Company A engaged two enemy 
soldiers with negative results.  On August 29, the company 
received 10 rounds of mortar fire which landed outside the 
perimeter and caused no casualties.  On September 1, the unit 
was extracted and conducted assaults into another area of 
operations.  On September 8 the battalion stopped offensive 
operations to observe a cease-fire.  On September 11, the 
unit was relocated to a different location to deny the enemy 
access to certain villages.  On September 27, Company A was 
extracted.  As part of Operation Republic Square in the Thua 
Thien Province, the battalion returned to Camp Eagle on 
October 7 for refresher training.  On October 15, the unit 
redeployed to another area to conduct patrols and ambushes.  
On October 2 and 3, Company A was engaged at a distance of 
150 meters with approximately 40 rounds of AK fire, and one 
squad returned fire and conducted a sweep of the area.  
During the sweep, a grenade exploded resulting in two killed 
and four wounded with negative enemy results.  On November 2, 
Company A assaulted into a new area of operations.  On 
November 6, a platoon of Company A uncovered a bunker 
containing nine enemy rifles and two pistols.  On November 
12, one platoon of Company A heard movement on its front and 
engaged two enemy with small arms fire.  A sweep of the area 
revealed one enemy dead.  On November 16, Company A engaged 
one enemy resulting in one enemy being killed.  

Factual Background -- Postservice.  

The veteran filed his original claim for VA disability 
compensation in June 1976.  He identified the dates of his 
military service as being from June 28, 1969, to November 24, 
1969.  In response to an RO request for authorization to 
obtain records relating to treatment at the Ypsilanti State 
Hospital, the veteran submitted a July 1976 statement in 
which he denied ever having been a patient at that facility.  

The veteran underwent a VA psychiatric examination in July 
1976.  He reported that he had been in Vietnam for a short 
time and that his nerves had broke down completely due to the 
shelling and having been wounded with shrapnel in his left 
arm.  He complained of trouble sleeping and reported 
nightmares and cold sweats.  He claimed that he would wake up 
strangling his wife.  He took "vociferous exception" to the 
notation that he had been hospitalized at the Ypsilanti State 
Hospital, claiming that these were slanderous materials that 
someone had falsely inserted.  He claimed that during service 
he had been trained in Airborne Infantry.  On examination his 
stream of mental activity seemed normal in amount except for 
excessive outrage.  Superficially he seemed relevant and 
coherent.  He appeared excessively hostile and resentful but 
later calmed down.  His memory was characterized as "highly 
convenient."  The examiner found that the pattern deemed in 
service to be an emotionally unstable personality continued 
and that the prognosis was poor to equivocal.  The diagnoses 
were "no firm evidence of neurological disease" and 
emotionally unstable personality.

The RO denied service connection for a nervous condition in 
October 1976.  The veteran did not appeal this determination.  

The veteran filed a VA Form 21-526, Veteran's Application for 
Compensation or Pension, in November 1980 in which he 
requested service connection for PTSD.  He identified the 
dates of his service as extending from February 28 through 
November 24, 1969.  In support of the application he 
submitted an April 1980 medical statement from C. Williams, 
D.O., which reported that the veteran claimed to have been 
under severe stress from his job.  The veteran stated that he 
would wake up at night and have a tendency to hear things.  
He claimed that during service he had been shot twice, once 
in the left side, a flesh wound, and the other in the right 
knee.  The clinical impression was anxiety neurosis with some 
characterological, especially antisocial, features.  On an 
accompanying VA certificate, diagnoses of acute anxiety and 
depression were noted, and the veteran was characterized as 
unresponsive to treatment.  

The veteran underwent a VA psychiatric examination in 
February 1981.  He had not been working and was unable to 
give exact reasons as to why not.  He had not worked since 
1979.  He became irritable and angry at the examiner's 
questions, stating that "asinine questions upset [him]."  On 
examination, the veteran appeared to be quite tense.  His 
answers to questions showed a hostile and resentful pattern.  
His descriptions of his adjustment appeared to indicate that 
he would become violent at times and lose control.  The 
diagnosis was chronic emotionally unstable personality with 
history of multiple somatic complaints.  

By a rating decision of March 1981, the RO denied service 
connection for a psychiatric disorder, including alleged 
PTSD.  The veteran was given notice of the determination in 
May 1981 but did not appeal.  

The veteran filed an informal claim in June 1993 and 
submitted a formal claim, VA Form 21-526, in July 1993.  In 
the VA Form 21-526, the veteran identified the dates of his 
military service as extending from February 27, 1967, to 
February 1972.  He claimed that his rank had been "E-5 Sgt."  

In support of the claim, the veteran submitted several 
statements from J. A. Jerome, Ph.D., dated from March to May 
1993.  In an April 1993 statement, Dr. Jerome indicated that 
complete MMPI test results had shown marked elevations for 
depression, psychopathic deviancy, paranoia, obsessive-
compulsive behavior, schizophrenia and hypomania.  The 
diagnosis was post-traumatic stress disorder, delayed and 
chronic, secondary to Vietnam.  The report related that in 
1969 and 1970 the veteran had seen a lot of action with the 
101st Airborne and had been one of four survivors in a 
platoon of 50.  It was reported that he had witnessed a 
number of grotesque events including booby-traps, "women and 
children, etc., caught up in war and killing zones," and that 
he was having flashbacks.  He had had significant 
altercations and described himself as "always blowing up" and 
explosive.  In a May 1993 statement, the diagnosis was 
reported as PTSD.  

A number of statements are of record from D. A. Schaffert, 
M.D.  In a June 1993 statement, the veteran was noted to 
exhibit mood variability, explosiveness and other 
psychopathology.  The clinical impression was post-traumatic 
stress disorder.  In an August 1993 statement, it was noted 
that the veteran had been evaluated after a domestic dispute 
in which police were called.  The impression was explosive 
personality disorder.  

A large quantity of medical records have been received from 
the Mid-Michigan Regional Medical Center.  The veteran was 
hospitalized there in November 1991 because of nonpsychiatric 
medical problems.  During the hospitalization he related that 
he had been a Green Beret in the Army as well as a 
paratrooper and had eventually become an instructor.  He 
claimed to have been wounded in combat, sustaining a left 
shoulder bullet wound.  He claimed to have made 570 jumps as 
a paratrooper without any injuries and to have been in the 
Army for approximately six years.  The veteran was again 
hospitalized in July 1993.  The psychiatric diagnoses 
included severe post-traumatic stress disorder and 
depression.  

The veteran underwent a VA psychiatric examination in October 
1993.  He claimed to have had his basic training in Fort 
Knox, Kentucky, for eight months, and combat training at Fort 
Polk, Louisiana, for eight months, followed by combat 
experience in Vietnam from August 1969 to June 1970.  He 
reported that his combat included going into tunnels with 
dogs.  On one occasion he shot an enemy soldier and on 
another occasion he threw a grenade and prayed but was able 
to save himself with the dog.  He reported nightmares 
involving combat.  The Axis I diagnosis was post-traumatic 
stress disorder, depressive reaction, and the Axis II 
diagnoses were explosive personality and mild organic brain 
syndrome.  A memory problem was noted.  

In December 1994 the veteran submitted VA outpatient 
treatment records dated in October 1994.  In a medication 
evaluation note, it was reported that the veteran had talked 
about his experiences in the Vietnam War, where he claimed to 
have been in Airborne Infantry for 22 1/2 months.  He related 
that he had been in combat all of the time and had worked as 
a dog handler.  He stated that after returning from Vietnam 
he had been a drill instructor and had trained parachute 
jumpers.  

In May 1995 the veteran submitted statements summarizing the 
combat experiences he claimed as PTSD stressors.  He recalled 
that in performing his job of infantryman, there were 
occasions in which he went through villages where Vietcong 
children came at them with fragmentation grenades under each 
armpit.  When they lifted their arms, the pin would be pulled 
and the children would have to be shot.  He described human 
wave attacks where the Vietcong would dope themselves up and 
come at them.  "We would have to cut them in half or be 
killed ourselves."  He described an incident in March 1970 
where the enemy hit his unit in the landing zone of an 
airlift and there was a fire fight right off the bat.  Later 
in the fight, when his clip was empty, he had had to throw a 
hunting knife at an enemy soldier who was charging him, 
claiming that the knife hit the man in the chest and he was 
"dead before he hit the ground."  He described an incident in 
October 1969 when a Kit Carson Scout turned on him and had to 
be killed.  

A May 1995 statement from a VA physician is of record.  The 
statement was given to the veteran at his request to verify 
his diagnoses.  The physician stated that the veteran had 
been followed at the VA facility in Saginaw, Michigan, for 
almost a year and met the DSM-IV criteria for PTSD.  The 
pertinent Axis I diagnoses were PTSD and mood disorder with 
mixed features secondary to a medical condition.  The Axis II 
diagnosis was personality disorder.  

VA outpatient treatment records dated from July 1993 through 
October 1999 from the VA Medical Center in Saginaw, Michigan, 
are of record.  The records show regular visits for treatment 
of psychiatric pathology diagnosed as PTSD, a personality 
disorder, and bipolar disorder secondary to a seizure 
disorder.  

In October 1998 the VA received a large quantity of documents 
from the Social Security Administration which consist 
primarily of adjudication documents, private medical records, 
and VA medical records which were already in the claims file.  
Also included was the report of a psychiatric examination 
performed in August 1993 by A. S. Harding, M.D., for the 
Michigan Disability Determination Service.  The veteran 
reported that he had spent three years in service, including 
22 1/2 months in Vietnam.  He claimed that he had gone to 
drill instructor school and taught parachute jumping and that 
he had been a Green Beret.  On examination, the Axis I 
diagnoses were PTSD and organic personality syndrome.  



Preliminary Matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA have been enacted.  
The VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that the VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  The record 
clearly shows that the veteran has been notified of the need 
to submit evidence of the events or circumstances claimed as 
stressors for PTSD and of a current diagnosis of PTSD.  He 
has, in fact, submitted evidence regarding his stressors as 
well as a large quantity of medical evidence, and this 
material has been reviewed by both the RO and the Board.  The 
applicable law and regulations and the basis for the denial 
of his claim were fully set forth in the statement of the 
case and in supplemental statements of the case.  The RO has 
provided him with copies of its rating decisions on the PTSD 
issue, which discuss the requirements of the law and the 
adequacy or inadequacy of the evidence of record as the basis 
for determining his entitlement to service connection.  In 
the aggregate, these documents fully apprise the veteran of 
the evidence necessary to substantiate his claim.

The VCAA also requires the VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  The veteran was accorded a VA psychiatric 
examination for the purpose of determining whether he has 
PTSD.  The RO has obtained all available VA medical records 
and provided the veteran with authorization forms to obtain 
private records.  The veteran and his representative have 
identified no additional records which would serve to support 
the veteran's claim, nor has the Board identified any from 
the record.  Accordingly, the Board finds that the 
notification and duty to assist provisions have been 
satisfied and that no further actions pursuant to the VCAA 
need be undertaken on his behalf.

Legal Criteria  

Service connection may be established for disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 1991 & 
Supp. 2001).  If the disability is not shown to have been 
chronic in service, continuity of symptomatology after 
separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).  

The law permits the reopening of a finally denied claim for 
service connection if new and material evidence is received.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001) (New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.); See also Hodge v. West, 155 F 3d. 1356 (1998); 
Elkins v. West, 12 Vet. App. 209, 214-9 (1999); Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc) overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000).  

The substantive elements required to establish service 
connection for PTSD are set forth in 38 C.F.R. § 3.304.  The 
version of the regulation in effect before March 7, 1997, 
provided that service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation was accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f).  

The version of the regulation applicable to claims received 
after March 7, 1997, provides as follows:  

Service connection for PTSD requires 
medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this 
chapter, a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed 
inservice stressor actually occurred.  If 
the evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is consistent with the 
circumstances, conditions, and hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions and hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (effective March 7, 1997).  Authority: 
38 U.S.C.A. § 1154(b) (West 1991); See also Anglin v. West, 
11 Vet. App. 361, 367 (1998); Cohen v. Brown, 10 Vet. App. 
128 (1997).  

When a change occurs in an applicable statute or regulation 
after a claim has been filed but before a final decision has 
been rendered, the Board must apply the version which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized the VA to provide 
otherwise and the VA has done so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In the present case, the outcome is 
the same under either the old or the new version of 38 C.F.R. 
§ 3.304(f).  

New and material evidence.  

The compensation claim filed by the veteran in November 1980 
contained a specific request for service connection for PTSD, 
and the issue was addressed by the RO in a rating decision of 
March 1981, at which time service connection was denied.  The 
notification letter mailed on May 4, 1981, did not 
specifically mention PTSD but listed "nerves" as one of the 
disorders for which service connection was denied.  In view 
of the explicit nature of the claim for PTSD and the 
reference to PTSD in the rating decision document, the May 
1991 adjudication must be considered to have been broad 
enough to have included that issue, notwithstanding the lack 
of precision in the notice or the fact that the veteran was 
also claiming service connection for disorders claimed to be 
the results of Agent Orange exposure.  In the absence of an 
appeal by the veteran, the March 1981 rating decision was 
final as a matter of law as to the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991).  

The rating decisions that followed the 1993 request to reopen 
have identified the issue as entitlement to service 
connection for PTSD and have not expressly discussed the 
question of whether the previously denied claim had been 
reopened by submission of new and material evidence pursuant 
to 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) (2001).  In 
context, this might arguably be interpreted to mean that the 
RO had in fact determined that new and material evidence had 
been presented.  That determination is not binding on the 
Board, however, and the Board is obligated in every case to 
determine whether evidence has been submitted which is both 
new and material to reopen the claim.  McGinnis v. Brown, 4 
Vet. App. 239 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted).  "It is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, and that a potential jurisdictional 
defect may be raised by the Court or tribunal, sua sponte or 
by any party at any stage in the proceedings, and, once 
apparent, must be adjudicated."  Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996), as quoted in Smith (Irma) v. 
Brown, 10 Vet. App. 330 (1997).  The Board is not only 
authorized but required to make its own determination as to 
its jurisdiction over any particular case.  

On review of the evidence received since the March 1981 
rating decision, the Board finds that a voluminous quantity 
of subsequently-received medical evidence is fully adequate 
to satisfy the regulatory definition of "new and material" 
evidence for the purpose of reopening the claim inasmuch as 
it bears substantially and materially on the service 
connection issue, is neither cumulative nor redundant of 
evidence previously considered, and is so significant that it 
must be considered in order for the Board to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Fossie v. 
West, 12 Vet. App. 1 (1998).  Such evidence relates directly 
to the specific reasons cited for the prior denial, which 
included the absence of evidence of current PTSD.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In view of this finding that the 
claim is reopened, the Board may now proceed to consider the 
merits of the claim.  


Analysis.  

As discussed above, the 38 C.F.R. § 3.304(f) sets forth three 
elements that must be satisfied before service connection for 
PTSD may be granted.  The record must show:  (1) A current 
medical diagnosis of PTSD, (2) medical evidence of a causal 
nexus between currently-diagnosed PTSD and the claimed in-
service stressor, and (3) credible supporting evidence that 
the claimed inservice stressor actually occurred.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  See also Cuevas v. Principi, 
3 Vet.App. 542 (1992); Rabideau v. Derwinski, 2 Vet.App. 141 
(1992).  In view of the circumstances of this case, the third 
element must be considered first.  

The stressful events which the veteran has reported to VA 
adjudicators are alleged to have occurred on various 
occasions between July 1969 and July 1970, the period during 
which he claims to have served in Vietnam.  Stressor 
information the veteran has provided to VA and private 
medical personnel involves a much longer period, extending by 
one account as long as six years and including 22 and one 
half months in Vietnam.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of military 
service submitted by an appellant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department, (2) the document contains needed 
information as to length, time, and character of service; and 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a) (2001).  

It is therefore relevant that in evaluating the veteran's 
stressor accounts, by regulation the VA is bound by the 
certification from the service department regarding the 
nature and dates of the veteran's service.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the "VA is prohibited from finding, on any basis other than a 
service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces," and that "service department findings are binding on 
the VA for purposes of establishing service in the U.S Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
38 C.F.R. § 3.203 (2001); Cahall v. Brown, 7 Vet. App. 232, 
237 (1994); Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994).  
If a veteran disagrees with the information contained on 
those records, his remedy, if any, must be pursued with the 
Army Board for the Correction of Military Records.  See 
Cahall at 237.  

To the extent that the veteran claims to have been exposed to 
PTSD stressors after November 1969, his allegations conflict 
with official documentation concerning the dates of his 
military service.  The official separation record, DD Form 
214, shows that he was discharged from service on November 
24, 1969.  The service department reviewed the document in 
1998 and revised the information concerning decorations and 
awards received but did not revise the dates of his service 
entrance or discharge.  Unlike the original DD-214, the form 
prepared in connection with the revision set forth the exact 
dates of the tour of duty in Vietnam, indicating that it 
extended from July 26 to November 24, 1969.  That being said, 
it must be noted that the veteran's personnel record does 
contain an entry identifying the dates of the veteran's 
foreign service as extending through July 25, 1970.  This 
notation is not entitled to deference, however, since it 
appears to be a clear error, as demonstrated by its 
inconsistency with the other official documentation of 
record.  The file contains ample documentation establishing 
that from August 1969 onward the veteran was being processed 
for administrative separation from service and that an order 
of separation was issued to and acknowledged in writing by 
the veteran in November 1969.  The record of duty assignments 
shows no service beyond November 1969.  The erroneous nature 
of the entry appears to have been recognized by the service 
department in its 1998 review which led to the issuance of 
the DD Form 215.  That form provides the most recent and 
authoritative service department certification of the dates 
of the veteran's service and must be accepted as binding on 
the VA.  

The evidence offered by the veteran in support of his 
allegations that stressor events took place outside of the 
period of officially verified service is limited to his own 
allegations, which he has presented in writing to the VA and 
in verbal form to various clinicians.  The unsupported 
allegations are not competent evidence that may be accepted 
as verification of the period of claimed additional service 
for VA purposes.  In Samuels v. West, 11 Vet. App. 433, 436 
(1998) the Court held that where a veteran sought service 
connection for PTSD based upon multiple stressors occurring 
during "combat" in Vietnam, and the record clearly showed he 
had never served in Vietnam, no presumption of credibility 
attached to his statements of his in-service claimed 
stressors.  

The question of whether the veteran was exposed to a stressor 
in service is factual in nature, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991);  Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  Whether the evidence establishes the occurrence of 
stressors is decided by adjudicators; if stressors are found 
to have occurred, the question of whether they were of 
sufficient gravity to cause PTSD requires a determination by 
medical professionals.  

Adjudication of a PTSD claim requires evaluation of the 
evidence in light of the place, type, and circumstances of 
service.  If the veteran's service involved actual combat 
with the enemy, he is entitled by virtue of 38 U.S.C.A. §  
1154(b) (West 1991) to have his claim reviewed under a 
relaxed evidentiary standard.  Where it is determined that 
the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, his lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their occurrence, and no further development 
or corroborative evidence will be required, provided that the 
veteran's testimony is "satisfactory" and "consistent with 
the circumstances, condition, or hardships of such service."  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  Where it is not so 
determined, allegations regarding the occurrence of stressful 
events in service must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f) (2001);  Doran v. Brown, 6 
Vet. App. 283, 289 (1994);  Zarycki, Id.  See also Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996);  Dizoglio v. 
Brown, 9 Vet.App. 163 (1996).  

Evidence to support a claim that a veteran engaged in combat 
may include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353 (1998).  The VA is not required to 
accept the veteran's assertion that he engaged in combat.  
Neither is the VA required to accept statements or testimony 
which is inherently incredible.  Samuels, Id.  The VA General 
Counsel issued a binding opinion in October 1999 elaborating 
on the meaning of the phrase "engaged in combat with the 
enemy."  VAOPGCPREC 12-99 (Oct. 18, 1999).  Precedent 
opinions of the General Counsel are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 1991 & Supp. 1999).  

In the present case, the unit histories received from 
USASCRUR establish that the veteran's company not merely 
served in a war zone but participated in combat operations 
against the enemy.  The veteran therefore appears to qualify 
as a combat veteran within the meaning of the General 
Counsel's opinion.  However, to have his claim adjudicated 
under a relaxed evidentiary standard of proof, § 1154(b), as 
interpreted in Collette v. Brown, 82 F.3d 389 (1996) and 
Caluza v. Brown, 7 Vet. App. 498 (1995), a three-step 
sequential test must be applied.  Specifically, under 
Collette, § 1154(b), which applies in claims involving any 
disability claimed to be related to combat, requires that the 
following sequential inquiries be made:  

(1)  Has the claimant produced "satisfactory lay or 
other evidence of such injury or disease."  
"Satisfactory evidence" is defined as "credible 
evidence that would a allow a reasonable fact 
finder to conclude that the alleged injury or 
disease was incurred in or aggravated by the 
veteran's combat service."  

(2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such 
service."  

(3)  Once these first two steps are met, the 
Secretary "shall accept" the veteran's evidence as 
"sufficient proof of service connection," even if 
no official record of such incurrence exists, 
unless the government can met the burden of showing 
"clear and convincing evidence to the contrary."  

The first two steps of this sequential analysis the 
credibility determination must be made as to the veteran's 
evidence standing alone, not weighing the veteran's evidence 
with contrary evidence.  Collette, at 393.  

With respect to PTSD claims specifically, § 1154, as 
interpreted in Zarycki, requires that in the absence of 
recognized citations, the record contain "other supportive 
evidence" to establish that a veteran "engaged in combat 
with the enemy."  If the determination with respect to this 
step is affirmative, then and only then, a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  See Zarycki at 98.  Assuming that there is 
evidence of record that any combat event alleged as a 
"stressor" is now deemed to be verified, the adjudicators 
must then address whether the claimant's evidence is 
"satisfactory," that is credible, as to events in service.  
Only if this determination is favorable does the claimant 
gain the advantages of the presumption in 38 U.S.C.A. § 
1154(b) as to events in service.  

The Board finds that since the veteran's unit histories 
constitute "other supportive evidence" to establish that the 
veteran "engaged in combat with the enemy," the analysis must 
proceed to the second step, which requires that his lay 
testimony regarding individual claimed stressor events be 
"satisfactory," that is, credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, Id., at 98.  In evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

The credibility of the veteran's accounts of combat 
engagements in service during the limited period from August 
to November 1969 must be assessed in light of all of the 
information he has provided concerning the circumstances of 
his military service.  From the outset, the veteran's 
accounts of his service have diverged from the official 
record.  The veteran has reported that he was a paratrooper 
and served as a dog handler.  Although he was assigned to an 
air mobile unit, there is no indication in the record that he 
ever received parachute training, nor is there documentation 
of training as a dog handler.  He has reported having 
received wounds during Vietnam combat involving, variously, 
the neck, left shoulder, and right knee.  Service medical 
records do not show treatment for such an injury, there is no 
indication in the record that the Purple Heart Medal was 
issued.  The statements provided to private medical 
providers, particularly Dr. Jerome and the Mid-Michigan 
Regional Medical Center, are of a particularly questionable 
nature, involving allegations of Green Beret service, 570 
parachute jumps, and a massacre involving all but four 
survivors from his platoon.  No such events are documented.  
As a result of these many inconsistencies, statements by the 
veteran regarding the circumstances of his service must be 
regarded as lacking in credibility to such a degree that they 
are useless in adjudicating his claim.  

In that context, the information the veteran has provided 
regarding the specific period in question, from August 
through November 1969, is not probative regarding the 
incurrence of stressors for PTSD during that time.  Most of 
the specific events that he reported in his May 1995 stressor 
summary are alleged to have occurred outside of that period, 
though the veteran did report seeing a soldier killed by a 
punji stick in September 1969, and an incident involving a 
treacherous Kit Carson scout in October 1969.  The veteran's 
repeatedly shown lack of credibility makes it impossible to 
extend such stories the benefit of reasonable doubt.  To the 
contrary, it is clear from the veteran's unreliable reporting 
history that the evidence regarding such incidents is 
unsatisfactory and need not be accepted.  

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki, 6 Vet. App. at 98.   A combat veteran's claim cannot 
be denied unless there is "clear and convincing evidence" to 
the contrary as to the service incurrence or aggravation 
element.  By "clear and convincing" is meant that there is a 
"reasonable certainty of the truth of the fact in 
controversy."  See Vanerson v. West, 12 Vet. App. 254 (1999).

The Board finds that while it has been shown that the 
veteran's company participated in combat operations, the 
veteran's testimony regarding the stressors is not credible.  
He has reported varying stressors on several different 
occasions, none of which has been shown to be verified.  His 
statements are consistently shown to be not credible and 
unsupported, and therefore they are not satisfactory to show 
that the combat-related stressors occurred.  Thus the 
advantages of the presumption in 38 U.S.C.A. 1154(b), do not 
attach.  

With respect to the requirement that an award of service 
connection for PTSD be based on a current diagnosis of the 
disorder, the record is replete with examination and 
treatment documents which show a diagnosis of PTSD.  The 
reports contain lengthy, detailed and oft-repeated accounts 
by the veteran of stressful combat-related events in service 
which clinicians accepted uncritically and at face value.  It 
is well settled, however, that VA adjudicators are not bound 
to accept medical opinions based on uncorroborated accounts 
of stressors.  Wood v. Derwinski, 1 Vet.App. 190 (1991), 
affirmed on reconsideration, 1 Vet. App. 406 (1991); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Likewise, the 
veteran's own opinion that he has PTSD is not competent 
evidence.  The Court has held that a veteran is not competent 
to provide medical opinion diagnosing himself with PTSD.  See 
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991); Contreras v. 
Brown, 5 Vet. App. 492 (1993).  

Based on the evidence of record and the foregoing analysis, 
and for the reasons and bases stated herein, the Board finds 
that the veteran did not serve in Vietnam at any time other 
than during the documented period from August to November 
1969, that he has not presented credible and satisfactory 
evidence of the occurrence of PTSD stressors during combat 
service, that his proffered stressor evidence is not 
consistent with the  circumstances, conditions and hardships 
of his documented service such as to warrant the relaxed 
evidentiary standard provided by 38 U.S.C.A. § 1154(b), and 
that he does not now have PTSD related to military service.  
Where a preponderance of the evidence is against a claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b).  

In addition, it is noted that the veteran was diagnosed with 
an unstable personality in service, and that after service a 
personality disorder was also diagnosed.  The Board wishes to 
point out that pursuant to legislation, a personality 
disorder may not be the subject of service connection, since 
it is not a disease within the meaning of applicable 
legislation providing compensation benefits.  Personality 
disorders and mental deficiency are not diseases or injuries 
within the meaning of applicable legislation pertaining to 
disability compensation.  See 38 C.F.R. § 3.303(c) (2001).  
Regulatory authority provides that personality disorders will 
not be considered as disabilities under terms of the Schedule 
for Rating Disabilities.  See 38 C.F.R. §§ 4.9, 4.127 (2001).  



ORDER

Service connection for PTSD is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

